In a negligence action to recover damages for personal injury, loss of services and medical expenses, resulting from the female plaintiff’s fall while descending a stairway in defendant’s premises, plaintiffs appeal, as limited by their brief: (1) from so much of a judgment of the Supreme Court, Kings County, entered January 30, 1962 after trial upon a jury’s verdict, as dismissed their complaint on the merits; and (2) from an order of said court, dated February 14, 1962, which denied their motion to set aside the verdict and for a new trial (Civ. Prac. Act, § 549). Judgment, insofar as appealed from, affirmed, without costs. No opinion. Appeal from order dismissed as academic. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.